Mr. Justice Lawrence delivered the opinion of the Court: The only point made in this case by the counsel for plaintiff in error is, that the justice had no jurisdiction. This position is not tenable. The statute authorizes every town to prohibit the running at large of cattle, horses, etc. This town did so. Under the operation of this ordinance, cattle running at large were so running, in violation of law, and their entry upon the premises of a stranger was a trespass, as at common law. Justices have jurisdiction of the action of trespass to real estate, and would therefore have jurisdiction of an action brought to recover damages for injuries done by cattle illegally at large. The special remedy given by the ordinance is simply cumulative, and could not oust the'justice of a general jurisdiction given him by statute. The only question for him to decide was, whether, the act complained of was a trespass, that is, whether the defendants’ cattle had illegally gone on the land of the plaintiff. If a trespass, the owner was liable for any damages done, and these damages could be recovered before any tribunal having jurisdiction of the parties and of the action of trespass. Judgment affirmed.